Case 6:20-cr-00079 Document1 Filed on 05/18/20 in TXSD Page 1of5

ns
‘ ates COU
AO 91 (Rev. 11/11) Criminal Complaint United Fstict of texas

 

UNITED STATES DISTRICT COURT gay 18-2020

for the

 

 

 

rt
Clerk of COU
SOUTHERN DISTRICT OF TEXAS David J Bradley,
United States of America )
Vv. )
Carlos GOMEZ Case No \- o- Ur
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/16/2020 in the county of Victoria in the
__ Southern _ District of _ Texas , the defendant(s) violated:
Code Section Offense Description
Title 21 USC 841 , Possession with Intent to Distribute a Controlled Substance
Title 21 USC 846 Conspiracy with Intent to Distribute a Controlled Substance more than 500

grams of Methamphetamine

This criminal complaint is based on these facts:

See Attached Affidavit

C] Continued on the attached sheet.

§ a.
i frtef | CV Acegry

Complainant’s signatut

 

  

Alfred Santiago HSI TFO

Printed name and title

 

   
 

  

Submitted by reliable electronic means, sworn to, signature attested telephonicaly/per Egd.R.Crim.P able cause

found:

cee ae EL Judge's or
City and state: Corpus Christi, TX . Jason B. Libby U.S. Magi Judge

Printed name and title

 

 

a
Case 6:20-cr-00079 Document1 Filed on 05/18/20 in TXSD Page 2 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Alfred Santiago, being truly sworn and deposed state,

lam a Task Force Officer (TFO) assigned to the U.S. Department of Homeland
- Security, Homeland Security Investigations (HSI) Victoria Office, Victoria, Texas. My
primary duties with HSI involve the investigation of violations of Title 18 and Title 31 of
the United States Code (U.S.C.). I have participated in investigations involving drug
trafficking, money laundering, organized crime, and other State and Federal criminal acts.
1 have experience in conducting surveillance, analyzing telephone records, witness
interviews, conducting undercover investigations, executing search and arrest warrants,
and other investigative practices and procedures. The investigations in which I
participated resulted in the arrest, prosecution, and conviction of criminal offenders who

violated narcotics and money laundering statues as well as other criminal offenses.

This affidavit is based on evidence and information uncovered during the course
of a criminal investigation conducted by the affiant and other law enforcement officers.
This affidavit does not set forth all my knowledge in this matter but is intended to show
there is probable cause to believe Carlos GOMEZ is in violation of Possession with Intent
to Distribute a Controlled Substance as defined in Title 21 U.S.C. 841 and Conspiracy to
Possess with Intent to Distribute a Controlled Substance more than 500 grams of
Methamphetamine as defined in Title 21 U.S.C. 846.

FACTS AND CIRCUMSTANCES
OF THE PREDICATING INVESTIGATION

On Saturday May 16, 2020, Corporal Andy Carrizales with the Victoria County Sheriff's
Office was on routine patrol on U.S. Highway 59 North, Victoria County, Texas, when he
observed a black Chevy Malibu bearing Texas license plate JRM-7406 traveling
northbound in the left lane while not passing another vehicle, a violation of Chapter 545
of the Texas Transportation Code, and No Window Tint Label, a violation of Chapter 547

of the Texas Transportation Code.
Case 6:20-cr-00079 Document1 Filed on 05/18/20 in TXSD Page 3 of 5

The driver, and sole occupant of the vehicle was contacted and identified through a Texas
Driver License as Carlos GOMEZ. During the roadside interview, Corporal Carrizales
observed that GOMEZ was acting nervous and his travel plans appeared to be fictitious.
Based on his training and experience, Corporal Carrizales determined, through reasonable
suspicion that GOMEZ may be involved in an unlawful activity. As such, Corporal
Carrizales asked GOMEZ for consent to search the vehicle for illegal contraband.

GOMEZ gave consent to have his vehicle searched.

During a search of the vehicle’s trunk, Corporal Carrizales discovered three (3) large
plastic containers labeled as “AutoZone Degreaser.” Corporal Carrizales applied a probe
into one of the containers and observed the liquid substance on the probe crystalize when
it was exposed to the air. Based on training and experience, Corporal Carrizales suspected
the substance to be liquid methamphetamine. Corporal Carrizales next used a NARTEC
Methamphetamine Detection Kit to further test the substance. The field test yielded
positive results for the presence of methamphetamine. GOMEZ was placed under arrest
for Manufacture Delivery of a Controlled Substance and transported the Victoria County
Sheriff’s Office.

The suspected liquid methamphetamine was tested a second time utilizing dried crystals
from the liquid substance and a computerized laser field test. The second test also
provided positive readings for the presence of methamphetamine. In addition, Corporal
Carrizales deployed his certified narcotics detection K9 on the containers. The K9

indicated a positive response to the odor of narcotics emitting from the containers.

_Each container with liquid methamphetamine was individually weighed with container
one (1) weighing 61.7 pounds, container two (2) weighing 60.7 pounds, and container
three (3) weighing 60.8 pounds. The gross combined weight of the three containers was

recorded as one-hundred and eighty-three (183) gross pounds
Case 6:20-cr-00079 Document1 Filed on 05/18/20 in TXSD Page 4 of 5

DEFENDANT DEBRIEF

Investigators from Homeland Security Investigation-Victoria (HSI-Victoria) met with
GOMEZ at the Victoria County Sheriff’s Office for a post arrest debrief. Investigators
informed GOMEZ of his Miranda Warning by utilizing the U.S. Immigrations and
Customs Enforcement Statement of Rights form which was read to him verbatim.
GOMEZ acknowledged he understood his rights and would voluntarily waive them and
answer questions. GOMEZ signed the U.S. Immigrations and Customs Enforcement
Statement of Rights form thereby knowingly, intelligently, and voluntarily waiving his
Miranda Rights.

GOMEZ admitted he was aware he was transporting methamphetamine in the containers.
GOMEZ added that an unindicted co-conspirator from Reynosa, Mexico that has a car
dealership in Houston, paid him to transport the liquid methamphetamine from Mexico to

Houston.

According to GOMEZ, three times within the last three weeks he traveled to Mexico and
picked up similar size degreaser containers (as those seized in this investigation) of liquid
methamphetamine and transported it to a home in Hidalgo, Texas where he stashed it
until the weekend. During the weekend, GOMEZ retrieved the containers of liquid

methamphetamine and traveled to Houston to deliver it.

During his travels, GOMEZ called the unindicted co-conspirator upon crossing the
Falfurrias Border Patrol Checkpoint to let him know he crossed safely. GOMEZ called
the unindicted co-conspirator again when he got closer to Houston. The unindicted co-
conspirator gave GOMEZ the address in Houston where he was to deliver the containers
of liquid methamphetamine. GOMEZ went to the locations and met with unknown
persons and gave them the containers of liquid methamphetamine. GOMEZ informed
investigators that in his cell phones are the name and contact information for the
unindicted co-conspirator with a record of incoming/outgoing calls to/from the unindicted

co-conspirator.
On the first trip to Houston, GOMEZ transported two (2) similar size degreaser

3
Case 6:20-cr-00079 Document1 Filed on 05/18/20 in TXSD Page 5 of 5

containers to Houston for which he was paid $800. GOMEZ was not aware he was

transporting drugs to Houston but became suspicious by the amount he was paid.

On the second trip to Houston, GOMEZ transported one (1) similar size degreaser
container to Houston for which he was paid $600.00 During this trip, GOMEZ removed
some of the liquid from the container and observe it crystalize when it was exposed to the
air thereby realizing it was not a degreaser. GOMEZ later asked the unindicted co-
conspirator about the liquid'to which GOMEZ was informed it was a liquid used to grow
marijuana. However, GOMEZ suspected it was possibly cocaine or another form of
illegal narcotic. Nonetheless, GOMEZ agreed to the third trip because he needed money

to build a house.

GOMEZ agreed to a third trip for which he was to be paid $1,000 for transporting three
similar size containers to Houston. However, GOMEZ was stopped and arrested in

Victoria County.

SUMMARY

Your affiant believes, based on the information provided to law enforcement by GOMEZ,
as well as information and evidence gathered through independent investigation, that
Carlos GOMEZ is in violation of Title 21 U.S.C. 841 and Title 21 U.S.C. 846. These
violations involved more than 500 grams of methamphetamines, a schedule | controlled

substance.

Alfred Santiago
TFO, Homeland Security Investigations

Submitted by reliable electronic means, sworn to, signatyze attested telephonically per
Fed. im..P.4.1,ahd probable caugefoy this day of May, 2020.
ct”

eon B. Libby
UNITED STATES MAGISTRATE J

  

    
